DETAILED ACTION
Claims 3, 5, 8, 9, 20- 25, 35, 41, 42 and 46-48 are under current consideration.
The elected species are mRNA molecules, chemical modification of the 5’ end and a 5’ cap; see Response filed 10/23/2019. 
It is noted that while searching for the elected species, additional art was found that read on the claims. This should not be construed that the full scope of the claims was examined. See rejection below addressing the limitations of claims 22-25.
	Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn. Both the claim objection and the 112, para. 2 rejection have been withdrawn in view of cancellation of claim(s) or claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
See line 1 of the claim which recites the following: “wherein the comprises both a…..”; for reasons of this action, the recitation will be interpreted as ---wherein the RNA comprises both a---.
Appropriate correction is required.
Claim Rejections - 35 USC § 103-Modified to address additional claims
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 8, 9, 20- 25, 35, 41, 42 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teachings of Kramps (US PGPUB 20160168207-cited by the IDS), Hopp et al. (Protein Engineering, Design & Selection, 2010-previously cited) and Yamamoto et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2009-previously cited). 
The claims are directed to (in part): a method comprising administering to a subject in need thereof a pharmaceutical composition comprising a RNA molecule comprising at least two modules, wherein each module is a nucleic acid moiety, wherein at least one module is an ORF encoding a polypeptide or protein of interest, and wherein at least one module comprise a further module encoding at least one additional polypeptide that extends protein half-life and comprises a polypeptide sequence at least about 90% identical to the sequence of SEQ ID NO. 1705, wherein the at least one additional polypeptide is encoded in the same reading frame as the polypeptide or protein of interest, wherein the ORF comprises a G/C-modified nucleic acid sequence, having a G/C content that is increased relative G/C content of a wild type or reference coding sequence, wherein the composition is administered by injection and wherein the RNA is in complex with at least a first cationic lipid; see instant claim 35. 
Kramps is cited for teaching an mRNA composition wherein the mRNA encodes for a RSV antigen; see whole document, including title and abstract, as well as instant claims 3, 8 and 46. See para. 44 which describes an antigen-providing mRNA having one open reading frame wherein the translated product may be a fusion protein linked by linker sequences; see instant claims 5, 9 and 25. See para. 74 and 75 which describes a stabilized nucleic acid comprising a 5’-cap and a poly(A) sequence; see 
Kramps does not explicitly express an mRNA comprising an ORF encoding a polypeptide and an additional polypeptide which extends the protein half-life, wherein the additional polypeptide is at least 90% identical to the sequence set forth by SEQ ID NO: 1705; see claims 35, 41 and 42.
Hopp describes the fusion of small recombinant antibody fragments to an albumin-binding domain (ABD) from streptococcal protein G and the extension of their plasma half-life; see abstract and p. 828, col. 1 for disclosing DNA sequences encoding scDb-ABD as well as claims 35 (in part). See abstract which describes the scDB as being directed against CEA and CD3 capable of mediating T cell retargeting to tumor cells; see claim 8. See Fig. 1, p. 829 for depicting scDb-ABD and ABD-scDb-ABD (part a), and the sequence of ABD-H (part b) which is 100% homologous to the sequence set 
Yamamoto is cited for teaching that DOTAP is the most widely used cationic lipid, relatively cheap and efficient in both in vitro and in vivo mRNA delivery applications; see p. 486, col. 1.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the teachings by Kramps and prepare an mRNA molecule encoding a fusion protein which includes a polypeptide of interest (e.g. RSV antigen) linked to ABD via a linker in a single ORF. One would have been motivated to do so for the advantage of extending the plasma half-life of the fusion protein following injection and translation of the mRNA molecule.
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the mRNA for administration using cationic lipids, including DOTAP. One would have been motivated to do so because DOTAP is the most widely used cationic lipid, relatively cheap and efficient for in vivo mRNA delivery applications as taught by Yamamoto. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. Applicant contends that the Kramps reference “is merely cited as providing general disclosure regarding administrations of coding RNAs”; however, there is no teaching or suggestion of fusion proteins comprising the sequence set forth by instant SEQ ID NO: 1705. Applicant argues that Hopp merely discloses a method for producing ABD fusion protein in vitro and provides no guidance whether administering a nucleic acids encoding ABD fusion proteins could successfully provide effective expression of a fusion protein in vivo. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Note that the rejection is based on a combined teachings of Kramps, Hopp and Yamamoto. Kramps describes an mRNA which encodes a protein antigen, wherein the protein may be a fusion protein linked by linker sequences; see para. 44 of this 
Applicant points to the instant application for support of experimental evidence for the claimed methods. Applicant notes that the RNAs of the instant specification encode a range of HA fusion proteins (proteins of interest) which are injected into mice and demonstrating a stimulation of an immune response to HA. Applicant points to Example 9 for specific examples of RNAs encoding fusion proteins between EPO and polypeptides which extend protein half-life, including the ABD polypeptide set forth by instant SEQ ID NO: 1705. Applicant contends that the claimed methods produce robust long-lived expression of the fusion proteins and that such results could not have been predicted by a person of skill in the art.
In response, the combined teachings of the applied prior art teaches the methods as claimed. Kramps describes a method of administering an mRNA encoding a fusion protein comprising an antigen or protein of interest. Hopp describes the fusion of small antibody fragments to the ABD-H peptide (as set forth by instant SEQ ID NO: 1705) and characterizes its extension of plasma half-life. The Office maintains that it would have been obvious to one of ordinary skill in the art to prepare an mRNA encoding a fusion 
The arguments are not persuasive and the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648